                                                                                                                              Case 2:20-cv-00889-APG-NJK Document 5
                                                                                                                                                                  6 Filed 06/16/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                         7    Attorneys for Defendant
                                                                                                                              JP Morgan Chase Bank NA
                                                                                                                         8

                                                                                                                         9                           IN THE UNITED STATES DISTRICT COURT
                                                                                                                         10                                    FOR THE DISTRICT OF NEVADA
                                                                                                                         11   CLIFTON L. JONES                                   CASE NO. 2:20-cv-00889-APG-NJK
                                                                                                                         12                              Plaintiff,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                                 STIPULATION AND ORDER TO
                                                                                                                         13   v.                                                 EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                                 JP MORGAN CHASE BANK, NA TO
                                                                                                                         14   JP MORGAN CHASE BANK NA;                           RESPOND TO PLAINTIFF’S
                                                                                                                                                                                 COMPLAINT
                                                                                                                         15                              Defendants.
                                                                                                                         16                                                      (First Request)
                                                                                                                         17

                                                                                                                         18           Plaintiff Clifton L. Jones (“Plaintiff”) and Defendant JP Morgan Chase Bank

                                                                                                                         19   NA (“Chase”)1 stipulate and agree that Chase has up to and including July 7, 2020 to

                                                                                                                         20   respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to investigate

                                                                                                                         21   Plaintiff’s allegations and for Chase to prepare a response.

                                                                                                                         22

                                                                                                                         23                                       [Continued on following page.]

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1 By filing this Stipulation, Chase is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40226009 v1.docx
                                                                                                                              Case 2:20-cv-00889-APG-NJK Document 5
                                                                                                                                                                  6 Filed 06/16/20 Page 2 of 2



                                                                                                                         1            This is the first request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3            Dated this 16th day of June, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                                KRIEGER LAW GROUP LLC
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                            By: /s/ David H. Krieger
                                                                                                                              Joel E. Tasca, Esq.                              David H. Krieger, Esq.
                                                                                                                         7    Nevada Bar No. 14124                             Nevada Bar No. 9086
                                                                                                                              Emil S. Kim, Esq.                                Shawn Miller, Esq.
                                                                                                                         8    Nevada Bar No. 14894                             Nevada Bar No. 7825
                                                                                                                              BALLARD SPAHR LLP                                KRIEGER LAW GROUP LLC
                                                                                                                         9    1980 Festival Plaza Drive, Suite 900             2850 W. Horizon Ridge Parkway, Suite 200
                                                                                                                              Las Vegas, Nevada 89135                          Henderson, Nevada 89052
                                                                                                                         10
                                                                                                                              Attorneys for Defendant                          Attorney for Plaintiff Clifton L. Jones
                                                                                                                         11   JP Morgan Chase Bank NA
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14                                            ORDER
                                                                                                                         15                                            IT IS SO ORDERED:
                                                                                                                         16

                                                                                                                         17                                            UNITED STATES MAGISTRATE JUDGE
                                                                                                                         18
                                                                                                                                                                                      June 16, 2020
                                                                                                                                                                       DATED:
                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                           2
                                                                                                                              DMWEST #40226009 v1.docx
